VICKERY, P. J.
Epitomized Opinion
Lovett brought suit to enjoin Weidig from closing up a' certain alley in Lakewood known as Kenilworth road. This alley ran from Arlington road to Sloane avenue and was used as a means of ingress and egress from the land now enclosed in the West-Haven allotment.- - The defendant claimed that the blue prints of the city of Lakewood showed that-the alley had not been dedicated' to public- use. The plaintiff, however, introduced evidence showing that this alley had- been used by- the public for at least ‘28 years.. Judge Hay of the Common Pleas Court of Cuyahoga county rendered judgment for the defendant, and dismissed the petition. Plaintiff prosecuted error. The Court of Appeals^, in reversing the judgment of Judge Hay, held: ' • ' - • '
1.' As- the- evidence conclusively shows, that the alley .in question'had been dedicated,b'y'‘public-user for many years, the judgment of the lower cqurf is manifestly against the. weight of evidence 'and.,contrary to layr.